DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  following features must be shown or the feature(s) canceled from the claim(s).  
The “first cam platform”, as recited in Claim 13; and
The “second cam platform”, as recited in Claim 13.
Note:  While these structures appear to be shown in the Drawings, they are not specifically identified with a reference character in either the Specification or the Drawings. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
 Reference character “98” is described in paragraph [0046] as being associated with the frame as shown in Figs. 9-11, however, reference character “98” does not appear in any of these figures.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “retention member that prevents the underlying item from being ejected as the uppermost item is being ejected”, as recited in Claims 4 and 18;
The “compression member for applying downward pressure against the uppermost item of the bundle”, as recited in Claim 6;
The “support members for supporting the bundle above a ground surface”, as recited in Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



10.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A material handling assembly for selecting and delivering an item from a bundle of items, comprising; 
a bundle of multiple elongated items, the items being arranged horizontally in a stack so that one item overlays a second item, the stacked items forming a horizontal row and vertical column, wherein the vertical column contains an uppermost and a lowermost item; 
a first ejector sub-assembly, the first ejector sub-assembly being positioned adjacent to a first end of the bundle; the sub-assembly comprising a first rotatable cam member, wherein the cam member rotates between a recessed position and a contacting position with the uppermost item; 
a second ejector sub-assembly, the second ejector sub-assembly being positioned adjacent to a second end of the bundle; the sub-assembly comprising a second rotatable cam member, wherein the cam member rotates between a recessed position and a contacting position with the uppermost item 
so that when the cam member of the first ejector sub-assembly and the cam member of the second ejector sub-assembly make contact with the uppermost item in the vertical column, the uppermost item is ejected from the bundle.”

Claim 1 is indefinite for the following reasons:
Claim 1 positively recites that the  bundle of elongated items forms a part of the assembly/manufacture, i.e., because of the claimed “bundle” appears after the transitional phrase “comprising” and is included within the body of the claim.  However, the bundle cannot form a part of the assembly because the preamble indicates that the assembly is for “selecting and delivering an item from a  bundle of items.”   As such, the bundle is actually the article/material, upon which, the assembly/apparatus works.  Moreover, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims"  (see MPEP 2115, citing In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Because Claim 1 positively recites an element that does not form a part of the claimed assembly/apparatus, the scope of Claim 1 is unclear.
Claim 1 also recites  “the stacked items forming a horizontal row and vertical column”.  It is unclear as to how a stack of items can have only “a” (i.e., one) horizontal row and “a” (i.e., one)  vertical column and also have both an uppermost and a lowermost item.  More particularly, as seen in Fig. 1, if there is only one horizontal row (91) and one vertical column (93) there cannot be an uppermost and a lowermost item because the stack would only contain one item.  In addition, this limitation contradicts the previous limitation, which states “the items being arranged horizontally in a stack so that one item overlays a second item” since the stack cannot have at the same time at least two items (as required by the “one item overlays a second item” limitation) and only one item (as required by the  “a horizontal row and vertical row” limitation).  As best understood from the disclosure, it appears that this limitation should recite “the stacked items forming multiple horizontal rows and a vertical column”.  
Claim 10 also positively recites the “bundle of multiple elongated items” and the “stacked items forming a horizontal row and vertical column” limitations,  and is therefore, indefinite for the same reasons as described above for Claim 1 in parts (i) and (ii).  
Claim 15 also recites the ““stacked items forming a horizontal row and vertical column” limitation,  and is therefore, indefinite for the same reason as described above for Claim 1 in part (ii). 
Claim 8 recites, “The material handling assembly of claim 7, wherein the bundle comprises first and second horizontal rows and first and second vertical columns so that after all items of the first horizontal row and first vertical column are ejected, the bundle is moved along the support members in a forward direction until the second horizontal row and vertical column of items are positioned between the first and ejector sub-assemblies.”  Claim 8 is indefinite because the term “second” is missing in the underlined phrase. 
Claims 9,  12, 14, and 17 are each missing a period at the end of the limitation.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Schie, US 2,628,726.  
With regard to Claims 1-3, Van Schie discloses a material handling assembly (Figs. 1-6, C1, L51 – C4, L31) for selecting and delivering an item from a bundle of items (18), the assembly comprising
a first ejector sub-assembly (9/10/11/12/13/14/15/16 left, Figs. 1-2, 4-5), the first ejector sub-assembly being positioned adjacent to a first end of the bundle (Figs. 1, 4); the sub-assembly comprising a first rotatable cam member (9 left), wherein the cam member rotates between a recessed position (Fig. 3) and a contacting position with the uppermost item (Figs. 1, 4); 
a second ejector sub-assembly (9/10/11/12/13/14/15/16 left, Figs. 1-2, 4-5), the second ejector sub-assembly being positioned adjacent to a second end of the bundle (Figs. 1, 4); the sub-assembly comprising a second rotatable cam member (9 right), wherein the cam member rotates between a recessed position (Fig. 3) and a contacting position with the uppermost item (Figs. 1, 4) so that when the cam member of the first ejector sub-assembly and the cam member of the second ejector sub-assembly make contact with the uppermost item in the vertical column, the uppermost item is ejected from the bundle (C3, L37-51).
Note:  While Van Schie does not discloses a stack of lumber boards having multiple rows and vertical columns, the article or material worked upon by an apparatus does not limit apparatus claims (see MPEP 2115).  In addition, Claims 1-3 are directed to the intended use of the claimed apparatus, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

With regard to Claim 5, Van Schie discloses wherein the first and second ejector sub- assemblies each include a pair of springs (13, Figs. 1-2) that absorb forces when the first and second sub-assemblies make contact with an item in the bundle (Fig. 3).
With regard to Claim 7, Van Schie discloses wherein the assembly further comprises support members (19) for supporting the bundle above a ground surface (Figs. 1-2).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The following references describe material handling assemblies for selecting and delivering an item from a bundle of items (aka unloading or destacking apparatuses) that are used for separating lumber boards from a stack/bundle of boards and/or include one or more of the claimed features: 
US 1,683,779
US 3,231,102
US 4,405,276
US 4,417,836
US 2017/0341879


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652